J-A16014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    VANESSA BROWN                              :
                                               :
                       Appellant               :   No. 155 MDA 2019

      Appeal from the Judgment of Sentence Entered November 30, 2018
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0000525-2015


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED NOVEMBER 30, 2020

       Vanessa Brown (“Brown”) appeals from the judgment of sentence

entered following her conviction of five counts of conflict of interest, one count

of bribery, and one count of statement of financial interests.1 We affirm.

       In 2010, Pennsylvania Attorney General Tom Corbett (“Attorney General

Corbett”) launched an undercover sting operation to ferret out public

corruption in state government. To facilitate that investigation, the Attorney

General’s Office obtained the cooperation of Tyron Ali (“Ali”) by agreeing not

to prosecute him for fraud if he assisted with the investigation. Ali presented

himself to members of the Pennsylvania legislature as a lobbyist seeking to

advance legislation on behalf of his clients and willing to pay for it.        Ali

____________________________________________


1See 65 Pa. C.S.A. § 1103(c), 18 Pa. C.S.A. § 4701(a)(1), and 65 Pa. C.S.A.
§ 1105(a).
J-A16014-20


captured several members of Philadelphia’s state House delegation on tape

accepting relatively modest cash payments in exchange for their votes on

legislation.   The evidence from the investigation – specifically, the tape

recordings – resulted in the prosecution and conviction of these legislators.

This appeal involves one of the legislators who was ensnared in the undercover

sting operation.

       Vanessa Lowry Brown (“Brown”) was a member of the Pennsylvania

House of Representatives. Like all elected officials, Brown needed to raise a

significant sum of money for her upcoming election to scare off potential

challengers. However, Brown struggled to raise the necessary funds. Fearing

a contested election, Brown approached Ali for help with meeting her

fundraising goal. Ali agreed to raise money for Brown’s reelection campaign,

but made clear that he expected Brown to promote his client’s interests in

Harrisburg. Brown responded by using her position as a legislator to assist

Ali.

       Over the next several months, Ali provided Brown with multiple cash

payments to secure her vote on various pieces of legislation in the House. In

one instance, Ali asked Brown to vote “no” on legislation requiring voters to

show some form of identification at polling places. Brown voted against the

voter identification measure in the House. Shortly after the vote, Ali appeared

in Brown’s office and handed her an envelope containing $2,000 in cash.

Unbeknownst to Brown, Ali recorded the illegal transaction on tape.


                                     -2-
J-A16014-20


       Despite evidence that Brown had accepted money in exchange for

favorable votes on legislation, Pennsylvania Attorney General Kathleen Kane

(“Attorney General Kane”) declined to charge Brown due to concerns about

the investigation.2 The Attorney General’s Office then referred the case to the

Philadelphia District Attorney’s Office.          Thereafter, Philadelphia District

Attorney R. Seth Williams (“Williams”), in conjunction with Dauphin County

District Attorney Ed Marsico (“District Attorney Marsico”), impaneled a grand

jury to investigate the corruption allegations against Brown.

       After hearing testimony from numerous witnesses, including Brown, and

examining      the   evidence,     the    grand   jury   returned   a   presentment

recommending criminal charges.             The judge overseeing the investigating

grand jury then directed the appropriate jurisdiction, Dauphin County, to file

charges against Brown. The Dauphin County District Attorney’s Office filed a

Criminal Complaint charging Brown with the above-described crimes:             five

counts of conflict of interest, one count of bribery, and one count of statement

of financial interests.

       In the years that followed, a series of unexpected events upended and

delayed the corruption case against Brown. Those events centered primarily

on Williams pleading guilty to federal bribery charges. After Williams resigned



____________________________________________


2 Attorney General Kane succeeded Attorney General Corbett as attorney
general.


                                           -3-
J-A16014-20


from office, First Assistant District Attorney Kathleen Martin (“Acting District

Attorney Martin”) became the acting district attorney by operation of law.

From there, Acting District Attorney Martin disclosed two conflicts of interest

in the case. The first conflict concerned her former law firm representing Ali

in negotiating a cooperation agreement with the Attorney General’s Office.

The second conflict Acting District Attorney Martin revealed was that her

former law firm represented Williams in connection with the federal grand jury

investigation that resulted in his guilty plea and resignation.

      Brown filed a pre-trial Motion to disqualify the Philadelphia District

Attorney’s Office and the Dauphin County District Attorney’s Office from

prosecuting the case. In her Motion, Brown asserted that there were disabling

conflicts of interest in the case.      Specifically, Brown argued that the

prosecutors from the Philadelphia District Attorney’s Office, whom District

Attorney Marsico appointed as special prosecutors in the case, reported to and

took direction from Acting District Attorney Martin. The trial court granted the

motion in part and denied it in part, disqualifying the special prosecutors from

the Philadelphia District Attorney’s Office, but not the Dauphin County District

Attorney’s Office.   Brown filed an interlocutory appeal challenging the trial

court’s decision, and this Court quashed the appeal as premature.

      The case proceeded to jury selection. There, the Commonwealth

exercised five peremptory strikes, each one directed against non-white jurors.

In particular, the Commonwealth excluded two black females from the jury.


                                      -4-
J-A16014-20


Brown, who is black, objected that the peremptory challenges were

discriminatory and illegal under Batson v. Kentucky, 476 U.S. 79 (1986).

The trial court determined that Brown established a prima facie case of

purposeful discrimination regarding one of the Black jurors. In response, the

Commonwealth proffered race-neutral explanations for striking the juror.

Ultimately, the trial court determined that the Commonwealth lacked

discriminatory intent in striking the Black juror and overruled Brown’s Batson

objection.

      Following jury selection, the Commonwealth presented former Chief

Deputy Attorney General Frank Fina (“Fina”) as a trial witness.      Fina, who

supervised the sting operation, testified on direct examination about the plea

bargain offered to Ali in return for his work as an undercover confidential

witness. Fina did not testify as to any personal observation of Brown, and he

did not testify as to any facts that, absent the testimony of Ali, were relevant

to Brown’s guilt or innocence.      On cross-examination, Brown sought to

confront Fina with pornographic and racist emails that he had exchanged with

colleagues in the Attorney General’s Office. Brown argued that the emails,

which Fina sent and received while supervising the sting operation,

demonstrated Fina’s bias. The trial court disagreed and barred Brown from

introducing the emails on cross-examination.

      After the evidentiary phase of trial, the jury was charged, deliberated,

and returned a guilty verdict on all charges. The trial court sentenced Brown


                                     -5-
J-A16014-20


to 6 to 23 months’ probation. Brown then filed a post-sentence Motion for

judgment of acquittal, which the trial court denied.        This timely appealed

followed.

      Brown presents the following issues for our review:

      (1) Whether the Commonwealth denied … Brown equal protection
      under the Fourteenth Amendment to the United States
      Constitution[,] when it put her on trial before a jury from which
      members of her race had been purposefully excluded?

      (2) Whether the trial court committed reversible error by denying
      … Brown her right under the Sixth Amendment to the United
      States Constitution and Article 1, Section 9 of the Pennsylvania
      Constitution to impeach … Fina’s credibility using his racist and
      sexist emails?

      (3) Whether, after finding that the prosecution suffered an actual
      conflict of interest, the trial court violated … Brown’s constitutional
      rights and committed a clear error of law by refusing dismissal of
      the case and referral to the Office of the Attorney General?

Appellant’s Brief, at 5.

      Brown first argues that the trial court erred in denying her Batson

challenge and allowing the Commonwealth to purposefully exclude members

of her race from the jury.

      Because a Batson claim presents mixed questions of law and fact, our

standard of review is whether the trial court’s legal conclusions are correct

and whether its factual findings are clearly erroneous. See Commonwealth

v. Edwards, 177 A.3d 963, 970 (Pa. Super. 2018).

      Under the Batson doctrine, a defendant must first make out a prima

facie case of discrimination by showing that the Commonwealth struck one or


                                       -6-
J-A16014-20


more prospective jurors on account of race.3 See id., at 971. If a prima facie

showing is made, then the burden shifts to the Commonwealth to advance a

race-neutral explanation for its strikes. See id. Finally, the trial court must

determine whether the defense has carried its burden of proving purposeful

discrimination. See id.

       Initially, we must determine whether Brown properly preserved her

Batson claim for appellate review. The Commonwealth argues that Brown

failed to create an appropriate record and therefore waived her Batson claim

on appeal.

       Our Supreme Court has stated that a moving party must preserve a full

and complete record of the asserted Batson violation, as it would otherwise

be impossible to conduct meaningful appellate review without the record. See

Commonwealth v. Fletcher, 861 A.2d 898, 909 (Pa. 2004). This full and

complete record requires the moving party to identify the race of

venirepersons excluded by the Commonwealth, the race of prospective jurors

stricken by the defense, and the racial composition of the final jury. See id.,

at 910. Absent such a record, we cannot address the merits of the moving

party’s Batson claim. See Commonwealth v. Thompson, 106 A.3d 742,

752 (Pa. Super. 2014).


____________________________________________


3 Batson claims have expanded to include claims that jurors were excluded
on the basis of their sex. See J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127
(1994). Brown’s challenge, however, is focused on the race of the excluded
jurors.

                                           -7-
J-A16014-20


       Brown, who is Black, raised a Batson claim after the Commonwealth

had exercised its peremptory challenges on two Black female jurors. See N.T.

Jury Trial, 10/22/2018, at 31. A sidebar conference was requested and, at

the conference, Brown successfully moved the jury questionnaires into

evidence. See id. Brown also identified the races of the jurors she struck

during jury selection as well as those jurors that the Commonwealth had

excluded from the venire. See id., at 32.

       However, despite her efforts to create a record of her Batson claim,

Brown fell short of creating a full and complete record for our review.

       After filing her Notice of Appeal, Brown requested that the trial court

transmit the jury questionnaires to this Court as part of the certified record.

The trial court failed to transmit the exhibit, and Brown filed an application

under Pa.R.A.P. 1926(b)(1) to correct the deficiency.4        See Appellant’s

Emergency Application. In her Application, Brown sought relief in the form of

an order from this Court directing the trial court to transmit the jury

questionnaires as a supplemental record. See id., at 5. Brown alleged that

this Court’s intervention was necessary, since the exhibits had been retained

by the trial court and she had made multiple attempts to have the

questionnaires transmitted to this Court. See id., at 2-4. In fact, the trial



____________________________________________


4  Rule 1926(b)(1) provides that “[i]f anything material to a party is omitted
from the record by error, breakdown in the process of the court, or accident
or is misstated therein, the omission or misstatement may be corrected[.]”

                                           -8-
J-A16014-20


court entered an Order directing that the exhibits be provided to Brown and

the Commonwealth.        See id., at 6.   The court reporter responded that all

available exhibits had been forwarded to this Court. See id., at Exhibit F. A

motions panel of this Court denied the Application without prejudice, and

ordered Brown to seek relief in the trial court. See Order, 02/14/2020.

         Brown, perhaps understandably, did not seek further relief in the trial

court.     The jury questionnaires are therefore not in the record before us.

Given the unrebutted allegations in Brown’s emergency Application, as well as

a review of the transcripts of voir dire, we conclude that Brown has done

everything within her power to have the exhibits forwarded to this Court.

Their absence from the certified record constitutes a breakdown in the court’s

operation, and we will therefore review the issue based upon the uncontested

circumstances surrounding the claim.

         Brown’s argument is focused on the Commonwealth’s strike of

venireperson No. 2, a Black female.          According to the trial court, the

Commonwealth struck two of the three Black venirepersons, as well as the

only three other non-white venirepersons.           See Trial Court Opinion,

10/14/2019, at 9-10. After Brown raised a Batson challenge, the trial court

found that she had established a prima facie case that the Commonwealth had

violated Batson in striking venirepersons No. 2 and No. 15, the two Black

females.




                                       -9-
J-A16014-20


      The Commonwealth then presented race-neutral reasons for striking

those two women. As noted, Brown’s argument on appeal focuses exclusively

on No. 2. The Commonwealth stated that it had struck No. 2 for three reasons:

1) “that she was young in age, and, therefore, [believed that she] would be

less likely to appreciate the evidence that is going to be presented and be able

to follow and understand it[;]” 2) that “[s]he had a scowl on her face during

the Commonwealth’s voir dire, and she looked disinterested in the process,

giving us some concern that she would be following the law with the evidence

and taking the case seriously[;] and 3) that “she is a behavioral scientist or

behavioral specialist, which my concern on that would be she would be

overanalyzing the testimony of witnesses and the behavior of every witness

who comes in.” N.T., Jury Trial, 10/22/2018, at 32-33.

      After hearing the Commonwealth’s proffered reasons, the court stated

that in “reviewing [No. 2] being a behavioral specialist and noting the

demeanor as purported by the Commonwealth, we accept that as a reasonable

basis to strike.”     Id., at 33.     Brown objected, and argued that the

Commonwealth’s reasons for striking No. 2 were pretextual. After hearing

Brown’s argument, the court stated, “I keep to my position.” See id., at 36.

      On appeal, Brown argues the trial court erred in accepting the

Commonwealth’s proffered reasons as non-pretextual.             The trial court’s

ultimate resolution of whether the Commonwealth had a discriminatory intent

in exercising a peremptory strike is a finding of fact based upon the trial court’s


                                      - 10 -
J-A16014-20


superior    ability    to   assess   the    credibility    of    the   assertions.      See

Commonwealth v. Williams, 980 A.2d 510, 531 (Pa. 2009). We therefore

can only overturn it if the finding is clearly erroneous. See id.

      As Brown notes, the Commonwealth’s first and third reasons are

arguably contradictory: either No. 2 was too young to pay attention to the

trial, or she, by dint of her education and occupation, was too likely to

overanalyze the testimony of the witnesses. Brown further argues that the

Commonwealth’s second and third reasons are similarly contradictory: if No.

2 appeared “disinterested in the process,” Id., at 33, then it is hard to

understand why the Commonwealth would believe that she was likely to

“overanalyz[e] the testimony of witnesses and the behavior of every witness

who comes in.” Id.

      The trial court, in its Opinion, opines that under all the circumstances,

it found the Commonwealth’s proffered reasons to be credible, even though it

did not independently observe No. 2’s demeanor during voir dire. The court

further noted that the prosecutor’s “demeanor and history in our courtroom

have consistently reflected fair-mindedness and a reputation for not engaging

in racial violations of this kind.” Trial Court Opinion, 10/14/2019, at 15. While

Brown      certainly   raises   several     reasons       to    possibly   disbelieve   the

Commonwealth’s proffered reasons, we are not making this determination in

the first instance.     Rather, as noted, we can only reverse the trial court’s




                                           - 11 -
J-A16014-20


determination if it is clearly erroneous. As we do not conclude that Brown’s

arguments establish that the trial court clearly erred, Brown is due no relief.

      Brown highlights the trial court’s discussion of the history and reputation

of the prosecutor and contends that she did not have the burden to establish

a history of unlawful discrimination, merely that juror No. 2 was unlawfully

stricken.   Brown’s argument misses an important qualification.        She was

certainly not required to establish a history of discrimination in making out a

prima facie case. See Flowers v. Mississippi, 139 S.Ct. 2228, 2241 (2019).

But the trial court must consider “all the relevant facts and circumstances,”

including the history and demeanor of the prosecutor who exercised the

challenge. See id., at 2243-44

      Here, the court did not require Brown to establish a history of

discrimination to make out a prima facie case. Nor did it exclusively rely on

the prosecutor’s history and reputation. Instead, the court considered all the

circumstances and concluded that the prosecutor was credible in his

assertions. The court did not commit a clear error, and we therefore affirm

its ruling on this issue.

      Next, Brown argues that the trial court deprived her of the right to

impeach Fina’s credibility with racist and pornographic emails, to establish

Fina’s bias against her. In barring her from doing so, Brown asserts the trial

court committed errors of law and ultimately abused its discretion.




                                     - 12 -
J-A16014-20


      The admission of evidence is within the sound discretion of the trial court

and will be reversed only upon an abuse of that discretion. See

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015). An abuse of

discretion is not merely an error of judgment, but a misapplication of the law

or an unreasonable exercise of judgment. See Commonwealth v. Sitler,

144 A.3d 156, 163 (Pa. Super. 2016) (en banc).

      The threshold inquiry for the admission of evidence is whether the

evidence is relevant. See Commonwealth v. Cook, 952 A.2d 594, 612 (Pa.

2008).   Evidence is relevant if it has any tendency to make a fact of

consequence more or less probable than it would be without the evidence.

See Pa.R.E. 401. However, even if evidence is relevant, it may be excluded

if its probative value is outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.          See

Pa.R.E. 403; see also Commonwealth v. Williams, 91 A.3d 240, 242 (Pa.

Super. 2014).

      The trial court concluded that Fina’s racist and pornographic emails were

irrelevant and, therefore, inadmissible. See Trial Court Opinion, 10/14/19, at

16-17. In its Opinion, the court found that “[a]ny arguable relevance would

clearly be outweighed by the danger of unfair prejudice, confusing the issues,

misleading the jury, undue delay, and waste of time.” Id. The court also




                                     - 13 -
J-A16014-20


explained that sending or receiving inappropriate, sexually and racially

offensive emails had no bearing on credibility. See id., at 17.

      In contrast, Brown argues that Fina’s pornographic and racist emails

tended to show bias and were relevant to impeach Fina’s credibility on cross-

examination.   To support her argument, Brown relies on a series of cases

recognizing that evidence of bias is almost always relevant to impeach a

witness’s credibility. See Appellant’s Brief, at 61-63 (citing Commonwealth

v. Abu-Jamal, 555 A.2d 846, 852-53 (Pa. 1989), Commonwealth v.

Rouse, 782 A.2d 1041, 1045 (Pa. Super. 2001), and Commonwealth v.

Butler, 601 A.2d 268, 271 (Pa. 1991)).         Therefore, under the weight of

Pennsylvania authority, Brown asserts that the trial court should have allowed

her to introduce evidence of Fina’s bias on cross-examination.

      “[A] witness may be cross-examined on any matter tending to show the

interest or bias of that witness.” Commonwealth v. Nolen, 634 A.2d 192,

195 (Pa. 1993); see also Binder on Pennsylvania Evidence § 6.07 at 316.

However, a trial court has discretion to impose reasonable limits on defense

counsel’s inquiry into the potential bias of a prosecution witness.         See

Commonwealth v. Rosser, 135 A.3d 1077, 1088 (Pa. Super. 2016) (en

banc).    “Generally speaking, the Confrontation Clause guarantees an

opportunity for effective cross-examination, not cross-examination that is

effective in whatever way, and to whatever extent, the defense might wish.”

Id. (citation omitted). The trial court’s exercise of its discretion will only be


                                     - 14 -
J-A16014-20


reversed if the court clearly abused its discretion or committed an error of law.

See id., at 1087.

      In exercising its discretion, the trial court may limit the scope of defense

counsel’s cross-examination based on concerns that the matter is collateral,

would likely confuse or mislead the jury, or would waste time.               See

Commonwealth v. Largaespada, 184 A.3d 1002, 1009 (Pa. Super. 2018).

“[A] collateral matter is one which has no relationship to the case at trial.”

Commonwealth v. Guilford, 861 A.2d 365, 369 (Pa. Super. 2004).

      Here, the trial court’s decision to limit the scope of cross-examination,

and prohibit Brown from using the pornographic and racist emails to explore

Fina’s potential bias, was not an abuse of discretion. The emails may have

been probative of Fina’s bias and therefore his credibility. However, Fina’s

direct testimony was not directly relevant to the question of Brown’s guilt or

innocence. Instead, the Commonwealth presented Fina to rehabilitate Ali’s

credibility, after Brown had attacked it on cross-examination. To that end,

Fina testified at length regarding Ali’s cooperation with the Attorney General’s

Office as a confidential witness and the factors that were considered when a

plea bargain was offered to Ali. See N.T., Jury Trial, 10/26/2018, at 68-81.

      Brown correctly notes that “a criminal defendant has a right to cross[-]

examine any adverse witness,” and that an adverse witness “may be

impeached by evidence which tends to show … that the witness may possess

a bias which colors his testimony[.]” Butler, 601 A.2d at 268. But Brown


                                     - 15 -
J-A16014-20


was not prevented from cross-examining Fina. Nor was she prohibited from

asking him about any bias he might harbor. She was merely prohibited from

introducing the emails as a means of establishing Fina’s bias. And the emails

were clearly a collateral matter, as they were not directly relevant to any issue

in dispute at Brown’s trial.

       Because the emails themselves did not tend to prove or disprove

Brown’s guilt, nor affect the credibility of a witness that testified to facts

directly related to the issue of Brown’s guilt, they were excludable as collateral

evidence.    See Guilford, 861 A.2d at 369-370 (holding that evidence of

witness’s intoxication at preliminary hearing was excludable on cross-

examination because it could not establish the witness had a motive to

fabricate his trial testimony). Further, while we cannot agree with the trial

court’s conclusion that the e-mails are incapable of establishing bias, we find

no error in the court’s conclusion that questioning Fina on the emails raised

the specter of confusing the issues before the jury and opening a rabbit hole

of wasteful back and forth over the content of the emails and how much Fina

actively participated in creating and circulating the emails. Therefore, the trial

court did not abuse its discretion in limiting the scope of cross-examination.5




____________________________________________


5 While the basis for our decision is slightly different than the basis explicitly
set forth by the trial court, we note that we may affirm on any basis supported
by the record. See Commonwealth v. Singletary, 803 A.2d 769, 772 (Pa.
Super. 2002).

                                          - 16 -
J-A16014-20


      In her final issue, Brown argues that the trial court erred in denying her

Motion to disqualify the Dauphin County District Attorney’s Office from

prosecuting the case.

      We review a trial court’s decisions on conflict of interest and

disqualification for an abuse of discretion. See Commonwealth v. Sims,

799 A.2d 853, 856 (Pa. Super. 2002). “[A] prosecution is barred when an

actual conflict of interest affecting the prosecutor exists in the case[.]”

Commonwealth v. Eskridge, 604 A.2d 700, 702 (Pa. 1992). However, mere

allegations of a conflict of interest are insufficient to warrant replacement of a

district attorney. See Commonwealth v. Mulholland, 702 A.2d 1027, 1037

(Pa. 1997).

      As noted above, the trial court disqualified the special prosecutors

because then-Acting Philadelphia District Attorney Martin had conflicts of

interest in the case.     From that point on, the Dauphin County District

Attorney’s Office prosecuted the case against Brown, including the present

appeal, without the assistance of the Philadelphia District Attorney’s Office.

Nonetheless, Brown maintains that District Attorney Marsico became hobbled

with an actual conflict of interest simply by participating with the Philadelphia

District Attorney’s Office in the case. On that basis, Brown argues that the

trial court should have disqualified the Dauphin County District Attorney’s

Office and referred the matter to the Attorney General’s Office.




                                     - 17 -
J-A16014-20


      This Court, sitting en banc, addressed a similar conflict of interest issue

in Commonwealth v. Miller, 422 A.2d 525 (Pa. Super. 1980) (en banc). In

Miller, the appellant sought the disqualification of the entire district attorney’s

office, because the district attorney previously had served as the county’s chief

public defender and had represented the appellant’s co-defendant in that

capacity.     The     Commonwealth,       on     the   other   hand,      asserted   that

disqualification of the entire district attorney’s office was unnecessary because

the district attorney had recused himself from all matters involving the public

defender’s office.     Even so, the appellant maintained that the continued

prosecution of the case by the district attorney’s staff created the appearance

of impropriety. See id., at 526-527.

      The Miller Court rejected the appellant’s “appearance of impropriety”

argument    and      held   that   individual    disqualification,   as    opposed     to

disqualification of an entire district attorney’s office, is sufficient when an

actual conflict of interest exists. See id., at 529. As such, the Miller Court

concluded that it was unnecessary to disqualify the entire district attorney’s

office, because the district attorney had abided by his self-imposed recusal.

See id.

      Like the Miller Court, we find that disqualification of the special

prosecutors, as opposed to disqualification of the entire Dauphin County

District Attorney’s Office, was appropriate in this matter.            See Miller, 422

A.2d at 529. The mere fact that the special prosecutors participated in some


                                        - 18 -
J-A16014-20


aspects of the case does not compel disqualification of the entire district

attorney’s office. Furthermore, Brown presents no argument or legal authority

explaining how District Attorney Marsico retained a conflict of interest after

the trial court disqualified the special prosecutors. Therefore, the trial court

did not abuse its discretion when it refused to disqualify the entire Dauphin

County District Attorney’s Office from the case.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




                                     - 19 -